DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Seth Rodack on April 19, 2022.

Claim 14 has been amended as follows: 
--14. An interactive control method of earphones, wherein the interactive control method of earphones is applied to the earphones, and the method includes: 
acquiring taking-out sequential order information or putting-in sequential order information of [[the]] a first earphone and/or [[the]] a second earphone with respect to [[the]] a first accommodating cavity and/or [[the]] a second accommodating cavity of [[the]] an earphone case;
determining a functional instruction of [[the]] a mobile terminal corresponding to the taking-out sequential order information or the putting-in sequential order information, or determining a functional instruction of the earphone case corresponding to the taking-out sequential order information or the putting-in sequential order information, according to a preset correspondence between the taking-out sequential order information or the putting- in sequential order information and functional instructions of the mobile terminal or functional instructions of the earphone case; and 
sending the functional instruction of the mobile terminal to the mobile terminal, so that the mobile terminal executes the functional instruction of the mobile terminal to realize an interaction function with the earphone, or sending the functional instruction of the earphone case to the earphone case to realize an interaction function between the earphone case and the earphone.--

Allowable Subject Matter
Claims 1-18 are allowed.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The general concept of an earphone case comprising a first accommodating cavity and a second accommodating cavity for accommodating a first and second earphone, and acquiring information regarding whether the earphones are positioned inside the accommodating cavities, and determining a functional instruction of the earphone based on the acquired information, was known in the art at the time of the invention as evidenced by Ding et al (US 20200213705 A1). 
However, the Examiner has not found prior art that teaches or suggests the modification of Ding in order to provide: 
acquiring taking-out sequential order information or putting-in sequential order information of the first earphone and/or the second earphone with respect to the first accommodating cavity and/or the second accommodating cavity; 
determining a functional instruction of a mobile terminal corresponding to the taking-out sequential order information or the putting-in sequential order information, or determining a functional instruction of an earphone corresponding to the taking-out sequential order information or the putting-in sequential order information, according to a preset correspondence between the taking-out sequential order information or the putting- in sequential order information and functional instructions of the mobile terminal or functional instructions of the earphone; and 
sending the functional instruction of the mobile terminal to the mobile terminal, so that the mobile terminal executes the functional instruction of the mobile terminal to realize an interaction function with the earphone, or sending the functional instruction of the earphone to the earphone to realize an interaction function between the earphone case and the earphone, in a manner as claimed by the independent claims 1, 14 and 18. 
Other prior art has been cited herein regarding earphone cases, however the other prior art of record also fails to teach or provide suggestion to arrive the combination of the elements and steps presented in the independent claims, again when said elements or steps are collectively considered in regards to each claim.  For at least the reasons listed above, the dependent claims are also allowed in view of their respective dependencies upon the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Jung et al (US 10129626 B1) discloses a case including speaker for outputting sound using earphones. 
	Linden et al (US 20160073189 A1) discloses charging of wireless earbuds. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R KURR whose telephone number is (571)270-5981. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON R. KURR
Primary Examiner
Art Unit 2654



/JASON R KURR/Primary Examiner, Art Unit 2654